Citation Nr: 1705917	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  08-09 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right foot disability. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel

INTRODUCTION

The Veteran completed active duty for training (ACDUTRA) in the United States Army from August 25, 1987 to January 22, 1988, then served on active duty from December 1988 to January 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In August 2007, the Veteran testified before a Decision Review Officer.  In July 2010, she testified at a Travel Board hearing before the undersigned.  Transcripts of both hearings are of record.  

The Board remanded the claim for further development in April 2011 and June 2016.

In light of the evidence, the Board has recharacterized the Veteran's claim of service connection for residuals of a right foot injury to a right foot disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  


FINDING OF FACT

The Veteran's right foot disability did not have its onset in service or for many years thereafter and is not otherwise etiologically related to service.  




CONCLUSION OF LAW

The criteria for entitlement to service connection for a right foot disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she injured her right foot in service on at least two occasions and that she has had foot pain since that time.  See July 2010 Hearing Transcript.  She also states that she had a frostbite injury to the right foot during active duty.  See February 2007 Notice of Disagreement and August 2007 Hearing Transcript at 12.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The term "service," as used in 38 C.F.R. § 3.303, includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred or aggravated in the line of duty.  See 38 C.F.R. §§ 3.6(a)-(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. §1154(a); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. §5107(b).  

Regarding the first element of service connection, current disability, the Board initially notes that there is one notation in the Veteran's service treatment records (STRs) that indicates pes planus during her period of ACDUTRA.  See September 1987 STR.  Subsequent STRs make no mention of this disability, to include the Veteran's December 1988 enlistment examination.  Additionally, no subsequent post-service clinical examination of the right foot has included a diagnosis of pes planus.  See March 1991 and October 2011 VA Examinations.  In fact, the October 2011 VA examiner was specifically instructed that if the Veteran had flatfoot, to also complete the Flatfoot Questionnaire.  The examiner did not mention flatfootedness anywhere on the questionnaire that he completed, nor did he complete a separate Flatfoot Questionnaire.  Moreover, although pes planus is a disease that the Veteran can self-diagnose, she has specifically testified that she does not have the disability.  See Board Hearing Transcript at 28.  Thus, the evidence reasonably prior to and during the appeal period does not reflect a current diagnosis of pes planus.  However, as the Veteran has been diagnosed with right foot peripheral neuropathy during the appeal period, element one is established for this disability only.  See October 2011 VA examination report.  

As to the second element, the Veteran's available STRs reveal right foot injuries in both December 1989 and December 1990.  The first injury occurred while she was unhooking a trailer, and the third point in the front of the trailer landed on her foot.  The Veteran was given pain medication, an orthopedic shoe, and was put on profile for five days.  A December 1989 x-ray report was negative for fractures.  In December 1990, the Veteran received treatment for "smashed toes."  She was again given pain medication, was told to keep her foot elevated, and was put on profile for one week.  Although the record does not contain a separation examination, there is an undated waiver of the right to a separation medical exam of record.  Thus, the second element of service connection is also established as to these two in-service injuries. 
However, the Board finds the Veteran's statements referencing a frostbite injury in service not credible.  Critically, the Veteran did not report any symptoms of frostbite in the right foot during active duty, to include when her feet were treated in relation to the two injuries discussed above.  Further, the post-service medical evidence is negative for any treatment or report of frostbite residuals, to include during her October 2011 VA examination, when the Veteran related her foot problems to her documented service injuries but mentioned no frostbite injury.  For these reasons, element two is only conceded as to two documented service injuries noted above.

Regarding the final element, nexus, the October 2011 VA examiner specifically noted that a review of the Veteran's records showed no evidence of a chronic right toe/foot problem, and no evidence of ongoing treatment for a right toe/foot condition.  Specifically, the examiner highlighted a May 1991 VA treatment record, which documented 31 medical problems but no right foot disability.  Based on the above information, as well as the fact that the physical examination revealed full range of motion of the toes without tenderness, the examiner opined that "it is more likely than not that the acute contusions in the service resolved without an ongoing/chronic condition."  Moreover, the examiner related the Veteran's current symptoms of the right foot to her diabetes mellitus.

The August 2016 VA examiner similarly opined that it is less likely than not that the diabetic peripheral neuropathy is a result of the Veteran's military service, including any treatment for her right foot therein.  The examiner reasoned that the Veteran had been diagnosed with diabetic peripheral neuropathy by her treating neurologist, who explained that her paresthesias is likely due to diabetic neuropathy and possibly due to extensive polysubstance abuse history.  Additionally, the VA examiner explained that a right foot injury (such as her contusion in the military) would not result in peripheral neuropathy involving all four extremities.  The examiner also emphasized that the STRs, a 1991 VA examination report, and a 2007 EMG report were all negative for peripheral neuropathy, in essence highlighting the lengthy period of time between service and her current disability.  Jackson v. Virginia, 443 U.S. 307, 319 (1979) (stating it is "the responsibility of the trier of fact fairly to . . . draw reasonable inferences from basic facts to ultimate facts"); Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The examiner ultimately associated the Veteran's peripheral neuropathy with her diabetes, which is not service-connected.  

The Board finds that, when read together, the October 2011 and August 2016 medical opinions are adequate and highly probative.  They considered the STRs, reviewed the Veteran's available post-service medical records, and provided a thorough rationale to support the conclusions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no medical opinion to the contrary.  In this regard, while the Veteran is competent to report symptoms such as right foot pain and numbness, she is not competent to opine on the etiology of her peripheral neuropathy, a matter that requires medical expertise.  

Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right foot disability is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


